Citation Nr: 0918020	
Decision Date: 05/13/09    Archive Date: 05/21/09

DOCKET NO.  05-07 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a thoracic and lumbar 
spine disability, to include as secondary to service-
connected degenerative joint disease of the cervical spine.  


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1977 to July 
1985 and October 1986 to January 1999. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the RO 
in Lincoln, Nebraska, which denied service connection for a 
thoracic and lumbar spine disability.

The Board remanded this case in May 2007.  It returns now for 
appellate consideration.


FINDING OF FACT

The preponderance of the evidence does not establish that the 
Veteran's thoracic and lumbar spine disability had its onset 
in service or manifested within one year of service 
separation, is otherwise related to his active military 
service, or is etiologically related to a service-connected 
disability. 


CONCLUSION OF LAW

The Veteran's thoracic and lumbar spine disability was not 
incurred in or aggravated by active military service, nor may 
it be presumed to have been so incurred, and it is not 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The appellant must 
not assume that the Board has overlooked pieces of evidence 
that are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II), the United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless. 

Prior to and following the initial adjudication of the 
Veteran's claim, letters dated in October 2004 and June 2007 
fully satisfied the duty to notify provisions.  See 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 
16 Vet. App. at 187; Pelegrini II, 18 Vet. App. at 120-21.  
The letters advised the Veteran of the information necessary 
to substantiate the claim of service connection on both a 
direct and secondary basis, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence.  The Veteran was informed of the specific types of 
evidence he could submit, which would be pertinent to his 
claim, and advised to send any medical reports that he had.  
He was also told that it was still his responsibility to 
support the claim with appropriate evidence.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability ratings or 
effective dates to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In any event, it is noted that the Veteran 
was given proper notice in the June 2007 letter and was given 
ample opportunity to respond.  

Subsequent to the issuance of the June 2007 letter, the 
Veteran's claim was readjudicated in a February 2009 
supplemental statement of the case (SSOC).  Thus, there was 
no deficiency in notice and a harmless error analysis is not 
necessary.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 
(Fed. Cir. 2007) (Mayfield IV); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect). 

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Post-service treatment 
records from Scott Air Force Base Hospital and Fort Leonard 
Wood Army Community Hospital have been associated with the 
file.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The Veteran was afforded a VA examination in November 2004 to 
obtain an opinion as to whether his thoracic and lumbar spine 
disability can be attributed to service.  In January 2009, 
the claims file was referred to an examiner for an additional 
medical opinion.  Further examination or opinion is not 
needed on this claim because, at a minimum, there is no 
persuasive and competent evidence that the claimed disability 
may be associated with the Veteran's military service.  This 
is discussed in more detail below.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Service Connection

The Veteran contends he has a thoracic and lumbar spine 
disability as a direct result of active service or as 
secondary to his service-connected cervical spine disability.  
For the reasons that follow, the Board concludes that service 
connection is not warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there must be a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  See 38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d).

Service connection may also be granted for a chronic disease, 
including arthritis, when it is manifested to a compensable 
degree within one year of separation from service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.307, 3.309 (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection may be established on a secondary basis 
for disability that is proximately due to, or the result of, 
a service-connected disease or injury. 38 C.F.R. § 3.310(a).  
Secondary service connection may also be established for a 
disorder that is aggravated by a service-connected 
disability; compensation may be provided for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  71 FR 52744 
(Sept. 7, 2006) (codified at 38 C.F.R. § 3.310(c)); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  Establishing service 
connection on a secondary basis essentially requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  Id.

The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen v. Brown, 7 Vet. App. 
439 (1995), it was made clear in the comments to the 
regulation that the changes were intended to place a burden 
on the claimant to establish a pre-aggravation baseline level 
of disability for the non-service-connected disability before 
an award of service connection based on aggravation may be 
made.  This had not been VA's practice, which strongly 
suggests that the recent change amounts to a substantive 
change in the regulation.  Given what appear to be 
substantive changes, and because the Veteran's claim was 
pending before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before 
the change, which is the version that favors the claimant.

With respect to service connection on a direct basis, a 
review of the Veteran's service treatment records finds that 
the Veteran reported to sick call in July 1982 complaining of 
right lower quadrant pain as well as lower back pain that had 
been increasing for the past six to eight months.  It was 
noted that there were some back spasms.  In addition to the 
single episode of complaint of low back pain in 1982, service 
treatment records also show that the Veteran reported to the 
emergency room in September 1998 with complaints of left 
lower back pain.  He indicated a sudden onset of pain the day 
before, radiating to the left lower quadrant.  An intravenous 
pyelogram revealed obstructive uropathy on the left; a kidney 
stone was also noted.  There is no other evidence in the 
service treatment records of any complaints, treatment or a 
diagnosis relating to low back pain.  During his period of 
service, the Veteran was afforded medical examinations in 
January 1983, February 1993, April 1996 and October 1998.  At 
each examination, the Veteran denied a history of low back 
pain, and clinical evaluation of the spine was normal.  In 
this regard, although there are two documented instances in 
which the Veteran complained of lower back pain, the Board 
finds these complaints appear to be acute and transitory 
conditions that resolved prior to discharge.  Indeed, at a 
November 2004 VA examination, the examiner noted that there 
was no record in the claims file of any service-related 
injury to the thoracic or lumbar spine.  Additionally, the 
claims file contains no evidence of arthritis of the thoracic 
or lumbar spine within one year of discharge.  See 
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
In light of the aforementioned, the Board finds that the 
preponderance of the evidence is against a finding that a 
thoracic and lumbar spine disability had its onset in service 
or within the first year following service separation.  

The Board acknowledges that, notwithstanding the foregoing 
discussion, the medical evidence of record reveals current 
treatment for low back pain.  Treatment records dated in 
April 2003 from Scott Air Force Base Hospital show complaints 
of low back pain radiating to the right thigh and into the 
foot.  The Veteran reported a history of back pain on and off 
for many years.  X-rays revealed mild diffuse degenerative 
changes at the L2-3, L3-4, L4-5 and L5-S1.  June 2003 
treatment notes reflect an assessment of either piriformis 
syndrome or mechanical low back pain.  Treatment records 
dated in June 2004 from Fort Leonard Wood Army Community 
Hospital show findings of degenerative joint disease of the 
low back and an assessment of low back pain.  At the November 
2004 VA examination, X-rays of the thoracic and lumbosacral 
spine revealed mild degenerative disc disease involving the 
lower cervical and upper thoracic spine and degenerative 
spurs of the L4 and L5.  April 2005 treatment records from 
Fort Leonard Wood Army Community Hospital indicate a 
diagnosis of low back pain with lumbar radicular symptoms.  
Accordingly, the Board finds that there is evidence of a 
current low back disability.  

The etiology of the Veteran's thoracic and lumbar spine 
disability was assessed in a January 2009 VA medical opinion.  
The Board finds this medical report to be comprehensive and 
sufficient in addressing the matter of nexus.  In this 
regard, it is noted that the examiner reviewed the Veteran's 
claims file in its entirety, along with his electronic VA 
medical records, and spent a total of five hours reviewing 
the record and writing the report.  The examiner made note of 
the July 1982 outpatient note, which reflected complaints of 
right lower quadrant pain and low back pain, and findings of 
tenderness of the right sacroiliac area and some low back 
spasms.  The examiner also noted that although there were at 
least 30 notes describing military and outpatient and ER 
visits between July 1982 and January 1999 in the claims file, 
he could find no reference to additional assessment or 
management of either thoracic or lumbar spine disorders 
except for an ER note dated in September 1998 documenting 
that the Veteran's low back pain complaints were due to the 
presence of a kidney stone and not an intrinsic spine 
disorder.  It was further noted that the Veteran specifically 
denied the existence of recurrent back pain on February 2, 
1993, April 10, 1996, October 8, 1998 and October 15, 1998 
during the course of routine military examinations.  Based on 
these findings, the examiner gave the opinion that it was 
less likely than not that the Veteran had a service-connected 
thoracic or lumbar disorder as claimed, noting that there was 
no credible medical evidence that the Veteran was disabled by 
either of these conditions during active military service.  

After reviewing and weighing all the evidence of record, the 
Board concludes that the medical evidence fails to establish 
a nexus between a thoracic and lumbar spine disability and 
active service.  See Hickson, supra.  The most probative 
medical evidence regarding etiology is the January 2009 VA 
medical opinion which rules out a relationship between the 
Veteran's thoracic and lumbar spine disability and service.  
The Board notes that this medical report is thorough and 
supported by the Veteran's service treatment records as well 
as post-service medical treatment records.  The VA opinion in 
this case is, therefore, adequate upon which to base a 
decision.

The Board considered the Veteran's self-reported continuity 
of symptomatology of low back pain and other symptoms dating 
back to his service, and the affidavit of his former spouse, 
which attests to the Veteran having had many episodes, 
frequently during the time he served as an Army recruiter, of 
intense back pain such that he had difficulty performing 
everyday tasks and sleeping soundly.  See Charles v. 
Principi, 16 Vet. App. 370 (2002); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).  However, the Board must also 
consider that the Veteran is recalling events that for the 
most part are not documented in his service treatment 
records.  In addition, as noted above, although his service 
treatment records do document two isolated instances of low 
back pain complaints, the first instance apparently resolved 
without further treatment and the second was due to a small 
kidney stone.  For this reason, the VA examiner opined that 
it was less likely than not that the Veteran's thoracic and 
lumbar spine disability was caused by, or was the result of 
service.  This opinion is the only competent medical opinion 
of record regarding whether his current disability is 
directly related to service.  Therefore, while the Veteran's 
statements are within his competence to make, and are of some 
probative value, the Board ultimately places more probative 
weight on the opinion of the competent neurologist, as his 
findings appear consistent with and supported by the 
documented inservice medical findings.

Given that there is no competent evidence that the Veteran's 
thoracic and lumbar spine disability had its onset in 
service, no evidence of arthritis within one year of 
discharge, and no credible supporting evidence of a linking 
the current disability to service, the claim of service 
connection on direct and presumptive bases must fail.  See 
Hickson, supra.

In this case, the Veteran is service-connected for 
degenerative joint disease of the cervical spine, evaluated 
as 10 percent disabling.  The Board will now consider whether 
service connection for the Veteran's thoracic and lumbar 
spine disability can be established as secondary to his 
cervical spine disability.  See 38 C.F.R. § 3.310(a).  

After a thorough review of the claims folder and 
consideration of all the relevant medical evidence of record, 
the Board concludes that secondary service connection is not 
warranted.  Although the Veteran is shown to have a thoracic 
and lumbar spine disability, none of the medical evidence of 
record indicates that this condition was caused by or 
aggravated by his service-connected cervical spine 
disability.  See 38 C.F.R. § 3.310(a).  At the November 2004 
VA examination, the examiner was specifically asked to 
address the question of whether the Veteran's thoracic and 
lumbar spinal pain could be secondary to cervical 
degenerative joint disease.  Following a physical examination 
and X-rays of the thoracic and lumbosacral spine, the 
examiner gave the opinion that it was less likely as not that 
thoracic and lumbar spine discomfort and any related 
radiographic changes were secondary to his cervical spine.  
The rationale was that the Veteran said that the first 
problems he sought treatment for related to his thoracic or 
lumbar spine was about 18 months earlier at Scott Air Force 
Base Hospital.  The Veteran reported that he had been lifting 
cases of veterans' records on his current job.  The examiner 
further explained that there was no record in the claims file 
of any service-related injury to the thoracic or lumbar 
spine, and that any complaint was certainly recent in origin 
and less likely as not related to his service-connected 
cervical spine problems.  The Board notes that there is no 
other evidence of record that supports a finding that the 
Veteran's thoracic and lumbar spine disability has been 
caused or aggravated by his service-connected cervical spine 
disability.  

The Board is mindful of the Veteran's statements regarding 
the etiology of his thoracic and lumbar spine disability.  
The Veteran can attest to factual matters of which he has 
first-hand knowledge; for example, he is competent to report 
that he experiences pain radiating down his right leg.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
However, the Veteran as a lay person has not been shown to be 
capable of making medical conclusions, thus, his statements 
regarding the etiology of his disability are not competent.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  While 
the Veteran is competent to report what comes to him through 
his senses, he does not have medical expertise.  See Layno v. 
Brown, 6 Vet. App. 465, 469- 470 (1994).  Therefore, he 
cannot provide a competent opinion regarding the cause of his 
current disability.

In light of the foregoing, the Board concludes that service 
connection for a thoracic and lumbar spine disability, to 
include as secondary to service-connected cervical spine 
disability, is not warranted.  Although the Veteran is 
entitled to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a thoracic and lumbar 
spine disability, to include as secondary to service-
connected degenerative joint disease of the cervical spine, 
is denied.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


